Edmund Sheffeild Junior plaint. agt William Nitingale Defdt in an action of the case for the non payment of Fourty pound Sterling being the forfiture of a bond by Exchange of mony for not performing the Award of Fourteen pounds according to the determinación of Caleb Hobart, Josiah Chapin Samuel Nile and William Veazy being Arbitraters indifferently chosen by sd Sheffeild & Nitingale as by theire Award bearing date the. Sixth of August. 1677. doth more fully appeare wth all [ 499 ] due damages &c. . . . The Jury . . . *899found for the plaint. the Forfiture of the bond being Forty pounds mony and costs of Court twenty Shillings and four pence.
Execution issued 21° Decembr 1680.